                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                4:05CR3020-2
                                         )
             V.                          )
                                         )
TYRONE V. THOMAS,                        )                   ORDER
                                         )
                   Defendant.            )
                                         )


      After careful consideration,

      IT IS ORDERED that:

       (1) The Defendant’s Unopposed Motion for Sentence Reduction Pursuant
to the First Step Act (filing no. 160) is granted. The 2019 First Step Act Retroactive
Sentencing Worksheet (filing no. 158) is accepted. The Stipulation (filing no. 161) is
approved.

     (2) The Courtroom Deputy shall prepare the Judgment and Statement of
Reasons and submit the documents to the undersigned for review.

      DATED this 6th day of February, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         -1-
